—Motion for stay of further proceedings before the Administrative Review Board pending determination of this proceeding pursuant to CPLR article 78.Cross motion to dismiss petition.Upon the papers filed in support of the motion, and the papers filed in support of the cross motion, it is ordered that the motion is denied, without costs, and it is further ordered that the cross motion is granted, without costs. A proceeding pursuant to CPLR article 78 may be commenced in this Court to seek review of “[a]n order of the administrative review board for professional medical conduct or a determination of a committee in which no review by the administrative review board was requested” (Public Health Law § 230-c [5]). Inasmuch as the Bureau of Professional Medical Conduct timely requested review by the Administrative Review Board of the determination of the Hearing Committee (see, Public Health Law § 230-c [4] [a]), the instant proceeding must be dismissed.